PER CURIAM.
Because the order being appealed herein does not finally dispose of the claims raised by appellant’s petition for attorney’s fees and taxation of costs, we dismiss the appeal for lack of jurisdiction.1 This disposition is without prejudice to appellant’s right to seek review upon rendition of an order establishing the amount of fees appellant is entitled to recover from the employer/carrier for securing the payment of penalties and interest.
MINER, DAVIS and VAN NORTWICK, JJ., concur.

. Appellant's request to relinquish jurisdiction for purposes of entering a final order is denied. See Benton v. Moore, 655 So.2d 1272 (Fla. 1st DCA 1995).